Name: Commission Implementing Regulation (EU) 2017/394 of 11 November 2016 laying down implementing technical standards with regard to standard forms, templates and procedures for authorisation, review and evaluation of central securities depositories, for the cooperation between authorities of the home Member State and the host Member State, for the consultation of authorities involved in the authorisation to provide banking-type ancillary services, for access involving central securities depositories, and with regard to the format of the records to be maintained by central securities depositories in accordance with Regulation (EU) No 909/2014 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  technology and technical regulations;  free movement of capital;  information technology and data processing;  budget
 Date Published: nan

 10.3.2017 EN Official Journal of the European Union L 65/145 COMMISSION IMPLEMENTING REGULATION (EU) 2017/394 of 11 November 2016 laying down implementing technical standards with regard to standard forms, templates and procedures for authorisation, review and evaluation of central securities depositories, for the cooperation between authorities of the home Member State and the host Member State, for the consultation of authorities involved in the authorisation to provide banking-type ancillary services, for access involving central securities depositories, and with regard to the format of the records to be maintained by central securities depositories in accordance with Regulation (EU) No 909/2014 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 909/2014 of the European Parliament and of the Council of 23 July 2014 on improving securities settlement in the European Union and on central securities depositories and amending Directives 98/26/EC and 2014/65/EU and Regulation (EU) No 236/2012 (1), and in particular Article 17(10), Article 22(11), Article 24(8), Article 29(4), Article 33(6), Article 49(6), Article 52(4), Article 53(5) and Article 55(8) thereof, Whereas: (1) The provisions in this Regulation are closely linked, since they all deal with supervisory requirements involving central securities depositories (CSDs). To ensure coherence between those provisions, and to facilitate a comprehensive view and compact access to them by persons subject to those obligations, it is desirable to include all the implementing technical standards required by Article 17(10), Article 22(11), Article 24(8), Article 29(4), Article 33(6), Article 49(6), Article 52(4), Article 53(5) and Article 55(8) of Regulation (EU) No 909/2014 in a single Regulation. (2) Any information submitted to the competent authority in a CSD's application for authorisation as well as for the purposes of review and evaluation should be provided in a durable medium. (3) In order to facilitate quick identification of the information submitted by a CSD, all documents provided to the competent authority, including those provided with an application for authorisation, should bear a unique reference number. Information submitted as part of the process of review and evaluation of the CSDs' activities should contain precise indications of the changes to the documents that have been submitted during that process. (4) In order to facilitate the cooperation between authorities where CSDs provide cross-border activities or set up branches, it is necessary to provide for harmonised standards, forms and procedures for such cooperation. (5) To carry out their duties effectively and consistently, the authorities authorised to have access to the records of CSDs in accordance with Regulation (EU) No 909/2014 should be provided with data that is comparable across CSDs. In addition, the use of common formats across different financial market infrastructures should facilitate the greater use of those formats by a wide variety of market participants, thus promoting standardisation. Standardised procedures and data formats across CSDs should reduce as well the costs for market participants and facilitate the tasks of supervisors and regulators. (6) To ensure consistency of the record keeping, all legal entities that use the services of a CSD should be identified by a unique code through the use of legal entity identifiers (LEI). The use of an LEI is already required under Commission Implementing Regulation (EU) No 1247/2012 (2) and it should be required for the purposes of the record keeping by CSDs. The use of proprietary formats by CSDs should be limited to internal processes, but for reporting purposes and for providing information to competent authorities any internal code should be appropriately converted into a globally accepted standard such as LEI. Account holders that are not participants in the securities settlement systems operated by CSDs, for instance in the case of direct securities holding systems, and clients of participants in the securities settlement systems operated by CSDs should be allowed to continue to be identified by national identifiers where available. (7) In order to ensure a harmonised approach regarding the processing of complaints concerning the access of participants to CSDs, the access of issuers to CSDs, the access between CSDs, and the access between a CSD and another market infrastructure, standard forms and templates should be used, specifying the identified risks and the assessment of the identified risks that justify a refusal of access. (8) In order to facilitate the consultation by the competent authority of a CSD with other authorities involved referred to in Regulation (EU) No 909/2014 prior to granting or refusing authorisation to provide banking-type ancillary services, it is necessary to provide for an effective and structured process for consultation. To facilitate the timely cooperation of the authorities concerned and allow each of them to provide a reasoned opinion concerning the application, the documents and data attached to an application should be organised according to common templates. (9) With a view to ensuring legal certainty and a consistent application of the law, certain requirements provided for in this Regulation concerning settlement discipline measures should start to apply from the date of entry into force of those measures. (10) This Regulation is based on the draft implementing technical standards submitted by the European Securities and Markets Authority (ESMA) to the Commission. (11) In accordance with Regulation (EU) No 909/2014, in developing the draft implementing technical standards on which this Regulation is based, ESMA has worked in close cooperation with the members of the European System of Central Banks (ESCB). In accordance with Article 15 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (3), ESMA has conducted open public consultations before submitting the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010, HAS ADOPTED THIS REGULATION: CHAPTER I CSD AUTHORISATION (Article 17(10) of Regulation (EU) No 909/2014) Article 1 Standard forms, templates and procedures for application 1. A central securities depository applying for authorisation in accordance with Article 17 of Regulation (EU) No 909/2014 (applicant CSD) shall submit its application in a durable medium as defined in point (g) of Article 1 of Commission Delegated Regulation (EU) 2017/392 (4), filling in the standard form and templates set out in Annex I. 2. The applicant CSD shall provide the competent authority with a list of all documents submitted as part of its application for authorisation which identifies the following information: (a) the unique reference number of each document; (b) the title of each document; (c) the chapter, section or page of each document where the relevant information is provided. 3. All information shall be submitted in the language indicated by the competent authority. The competent authority may request the CSD to submit the same information in a language customary in the sphere of international finance. 4. An applicant CSD maintaining any of the relationships referred to in Article 17(6) of Regulation (EU) No 909/2014 shall provide the competent authority with the list of competent authorities to be consulted, including contact persons from those authorities. CHAPTER II REVIEW AND EVALUATION (Article 22(11) of Regulation (EU) No 909/2014) Article 2 Standard forms and templates for the provision of information 1. The CSD shall provide the information referred to in Article 40 of Delegated Regulation (EU) 2017/392 in a durable medium. 2. Information provided by a CSD shall be submitted in the standard form and templates provided in Annex II and, where relevant, the template of Table 2 in Annex I. Where the template set out in Table 2 of Annex I is used, it shall have an additional column specifying the chapter, section or page of the document where changes were introduced during the review period and another additional column to include any explanations in relation to the changes introduced during the review period. Article 3 Procedure for the provision of information 1. The competent authority shall communicate to the CSD the following information: (a) the frequency and the depth of the review and evaluation as referred to in Article 22(4) of Regulation (EU) No 909/2014; (b) the commencement and end dates of the review period referred to in Article 40 of Delegated Regulation (EU) 2017/392. (c) the language in which all information shall be submitted. The competent authority may request the CSD to submit the same information in a language customary in the sphere of international finance. The competent authority shall communicate to the CSD any changes to the information referred to in the first subparagraph, including the request for a more frequent submission of specific information, without undue delay. 2. The CSD shall provide the information referred to in Article 40(2) of Delegated Regulation (EU) 2017/392 within two months following the end of the review period. Article 4 Provision of information to the authorities referred to in Article 22(7) of Regulation (EU) No 909/2014 1. Upon completion of the review and evaluation, the competent authority shall communicate within three working days to the authorities referred to in Article 22(7) of Regulation (EU) No 909/2014 its results as specified in Article 44 of Delegated Regulation (EU) 2017/392. 2. Where the review and evaluation gives rise to remedial action or a penalty, the competent authority shall inform the authorities referred to in paragraph 1 within three working days after that measure is taken. 3. The authorities referred to in paragraph 1 shall agree on the working language for the exchange of information and, where there is no agreement, the working language shall be a language customary in the sphere of international finance. Article 5 Exchange of information between competent authorities 1. Prior to every review and evaluation, when supervising a CSD which maintains the relationships referred to in points (a), (b) and (c) of Article 17(6) of Regulation (EU) No 909/2014, the competent authority shall update the list referred to in Article 1(4) of this Regulation regarding other competent authorities to be involved in the review and evaluation, including contact persons from those authorities, and shall share that list with all those authorities. 2. The competent authority shall provide the information referred to in Article 45(1) of Delegated Regulation (EU) 2017/392 to the competent authorities included in the list referred to in paragraph 1 within 30 working days from the date of availability of that information. 3. Within 30 working days from the time-limit referred to in paragraph 2, the competent authorities included in the list referred to in paragraph 1 shall send to the competent authority that provided the information their assessment thereof. 4. Within 3 working days from the completion of the review and evaluation referred to in Article 22(1) of Regulation (EU) No 909/2014, as notified by the competent authority to the competent authorities included in the list referred to in paragraph 1, the competent authority shall communicate to the competent authorities included in the list referred to in paragraph 1 its results as specified under Article 45(2) of Delegated Regulation (EU) 2017/392. 5. The authorities referred to in paragraphs 1 to 4 shall agree on the working language for the exchange of information and, where there is no agreement, the working language shall be a language customary in the sphere of international finance. CHAPTER III COOPERATION ARRANGEMENTS (Article 24(8) of Regulation (EU) No 909/2014) Article 6 General requirements for cooperation arrangements 1. The competent authority of the home Member State and the competent authority of the host Member State shall agree on the working language of their cooperation activities and, where there is no agreement, the working language shall be a language customary in the sphere of international finance. 2. Each competent authority shall designate and share with the other competent authorities contact details of one primary and one secondary contact persons and any changes thereto. Article 7 Supervision of a branch 1. Where a CSD authorised in one Member State has set up a branch in another Member State, the competent authority of the home Member State and the competent authority of the host Member State shall use the form and template set out in Table 1 of Annex III for the exchange of information. 2. Where a competent authority requests supplementary information from another competent authority, it shall indicate to the other competent authority the activities of the CSD that justify such request. Article 8 On-site-inspections in the branch 1. Before carrying out on-site inspections referred to in paragraph 1 of Article 24 of Regulation (EU) No 909/2014, the competent authorities of the home and host Member States shall reach a common understanding on the terms and scope of the on-site inspection, including the following: (a) the respective roles and responsibilities; (b) the reasons for the on-site inspection. 2. The competent authorities of the home and host Member States shall inform each other of an on-site inspection of the branch of a CSD in a host Member State in accordance with paragraph 1 using the template set out in Table 2 of Annex III. Article 9 Exchange of information on the CSD's activities in the host Member State 1. The request for information referred to in Article 24(3) of Regulation (EU) No 909/2014 shall be addressed by letter or email to the competent authority of the home Member State and shall include an explanation of the relevance of that information to the activities of that CSD in the host Member State. 2. The competent authority of the home Member State shall, without undue delay, communicate the information referred to in Article 24(3) of Regulation (EU) No 909/2014 by letter or email using the template in Table 3 of Annex III. Article 10 CSD breach of obligations 1. For the purpose of the first subparagraph of Article 24(5) of Regulation (EU) No 909/2014, the competent authority of the host Member State shall refer its findings on a CSD's breaches to the competent authority of the home Member State and to ESMA using the template set out in Table 4 of Annex III. 2. The competent authority of the home Member State shall review the findings submitted by the competent authority of the host Member State and shall inform that authority of the measures it intends to take to address the breaches identified. 3. Where the matter is referred to ESMA in accordance with the third subparagraph of Article 24(5) of Regulation (EU) No 909/2014, the referring competent authority shall provide ESMA with all relevant information. CHAPTER IV RECORD KEEPING (Article 29(4) of Regulation (EU) No 909/2014) Article 11 Format of records 1. A CSD shall retain the records referred to in Article 54 of Delegated Regulation (EU) 2017/392, for all transactions, settlement instructions and orders concerning settlement restrictions that it processes, in the format set out in Table 1 in Annex IV to this Regulation. 2. A CSD shall retain the records referred to in Article 55 of Delegated Regulation (EU) 2017/392, for the positions corresponding to all the securities accounts that it maintains in the format set out in Table 2 in Annex IV. 3. A CSD shall retain the records referred to in Article 56(1) of Delegated Regulation (EU) 2017/392 for the ancillary services that it provides in the format set out in Table 3 in Annex IV. 4. CSD shall retain the records referred to in Article 57 of Delegated Regulation (EU) 2017/392 for activities related to its business and internal organisation in the format set out in Table 4 in Annex IV. 5. For the purposes of reporting to authorities, a CSD shall use a legal entity identifier (LEI) to identify in its records: (a) a CSD; (b) CSD participants; (c) settlement banks; (d) issuers for which the CSD provides the core services referred to in point 1 or 2 of Section A of the Annex to Regulation (EU) No 909/2014. 6. A CSD shall use a legal entity identifier (LEI) or a bank identifier code (BIC), or other available form of identification for legal persons to identify in its records participants' clients, where they are known to the CSD. 7. A CSD may use any available identifier allowing for the unique identification of natural persons at national level, to identify in its records a participant's clients known to the CSD. 8. A CSD shall use in the records retained by it the ISO codes referred to in Annex IV. 9. A CSD may use a proprietary format only if this format can be converted without undue delay into an open format based on international open communication procedures and standards for messaging and reference data, for the purposes of making available its records to authorities in accordance with Article 29(2) of Regulation (EU) No 909/2014. 10. Upon request, a CSD shall provide the competent authority with information referred to in Articles 54 and 55 of Delegated Regulation (EU) 2017/392 by means of a direct data feed. A CSD shall be given sufficient time to implement the necessary measures to respond to such a request. CHAPTER V ACCESS (Articles 33(6), 49(6), 52(4) and 53(5) of Regulation (EU) No 909/2014) Article 12 Standard forms and templates for the access procedure 1. A requesting CSD and any other requesting party shall use the template provided in Table 1 of Annex V to this Regulation when submitting a request for access under Article 52(1) or under Article 53(2) of Regulation (EU) No 909/2014. 2. A receiving CSD and any other receiving party shall use the template provided in Table 2 of Annex V to this Regulation when granting access following a request for access under Article 52(1) or under Article 53(2) of Regulation (EU) No 909/2014. 3. A CSD shall use the template set out in Table 3 of Annex V to this Regulation when denying access in accordance with Article 33(3), 49(4), 52(2) or 53(3) of Regulation (EU) No 909/2014. 4. A CCP or a trading venue shall use the template in Table 4 of Annex V to this Regulation when denying access in accordance with Article 53(3) of Regulation (EU) No 909/2014. 5. A requesting party shall use the template in Table 5 of Annex V to this Regulation when submitting a complaint to the competent authority of the CSD that has denied access to it in accordance with Article 33(3), 49(4), 52(2) or 53(3) of Regulation (EU) No 909/2014. 6. A CSD shall use the template in Table 6 of Annex V to this Regulation when submitting a complaint to the competent authority of the CCP or the trading venue that has denied access to the CCP or the trading venue in accordance with Article 53(3) of Regulation (EU) No 909/2014. 7. The competent authorities referred to in paragraphs 5 and 6 shall use the template in Table 7 of Annex V to when consulting the following authorities on their assessment of the complaint, as appropriate: (a) the competent authority of the place of establishment of the requesting participant in accordance with the fourth subparagraph of Article 33(3) of Regulation (EU) No 909/2014; (b) the competent authority of the place of establishment of the requesting issuer in accordance with the fourth subparagraph of Article 49(4) of Regulation (EU) No 909/2014; (c) the competent authority of the requesting CSD and the relevant authority of the requesting CSD referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 in accordance with the fifth subparagraph of Article 52(2) of that Regulation; (d) the competent authority of the requesting CCP or trading venue in accordance with the fourth subparagraph of Article 53(3) of Regulation (EU) No 909/2014. The authorities referred to in points (a) to (d) shall use the template in Table 8 of Annex V when responding to the consultation referred to in this paragraph. 8. The authorities referred to in points (a) to (d) of paragraph 7 shall use the template set out in Table 8 of Annex V to this Regulation if any of them decides to refer the matter to ESMA in accordance with the fourth subparagraph of Article 33(3), the fourth subparagraph of Article 49(4), the fifth subparagraph of Article 52(2) or the fourth subparagraph of Article 53(3) of Regulation (EU) No 909/2014. 9. The competent authorities referred to in paragraphs 5 and 6 shall provide the requesting party with a reasoned reply in the format set out in Table 9 of Annex V. 10. The authorities referred to paragraphs 7 and 8, and ESMA for the purposes of paragraph 9, shall agree on the working language for the communication referred to under paragraphs 7, 8, and 9. Where there is no agreement, the working language shall be a language customary in the sphere of international finance. CHAPTER VI PROCEDURE FOR AUTHORISATION TO PROVIDE BANKING-TYPE ANCILLARY SERVICES AND FINAL PROVISION Article 13 List of authorities Upon receipt of an application for the authorisations referred to in Article 54(2) of Regulation (EU) No 909/2014, the competent authority shall identify the authorities referred to in Article 55(4) of that Regulation and set up a list thereof. Article 14 Transmission of information and request for a reasoned opinion 1. The competent authority shall transmit a request for the reasoned opinion referred to in Article 55(5) of Regulation (EU) No 909/2014 to the authorities referred to in points (a) to (e) of Article 55(4) of that Regulation using the template in Section 1 of Annex VI to this Regulation. 2. For each transmission referred to in Article 55(4) of Regulation (EU) No 909/2014 and request referred to in paragraph 1 of this Article, each authority referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014 shall immediately upon receipt confirm by email to the transmitting competent authority that it received the respective information. 3. If no confirmation of receipt is received in accordance with paragraph 2 of this Article, the competent authority shall itself contact the authorities referred to points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014, to ensure that the latter have received the information referred to in paragraph 1 of this Article. Article 15 Reasoned opinion and reasoned decision 1. The authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014 shall issue the reasoned opinion to the competent authority using the template provided in Section 2 of Annex VI to this Regulation. 2. Where at least one of the authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014 issues a negative reasoned opinion and the competent authority wishing to grant the authorisation provides those authorities with the reasoned decision referred to in the second subparagraph of Article 55(5) of Regulation (EU) No 909/2014, the competent authority shall use the template provided in Section 3 of Annex VI to this Regulation. Article 16 Authorisation irrespective of negative reasoned opinion 1. Where any of the authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014 decides to refer to ESMA the reasoned decision of the competent authority which wishes to grant the authorisation in accordance with the third subparagraph of Article 55(5) of that Regulation, the referring authority shall use the template provided in Section 4 of Annex VI to this Regulation. 2. The referring authority shall provide ESMA with all the information provided by the competent authority in accordance with Article 55(4) of Regulation (EU) No 909/2014, the reasoned opinions provided by the authorities in accordance with the first subparagraph of Article 55(5) of Regulation (EU) No 909/2014 and the reasoned decision issued by the competent authority in accordance with the second subparagraph of Article 55(5) of Regulation (EU) No 909/2014. 3. The referring authority shall provide, without undue delay, a copy of all information referred to in paragraph 2 of this Article to the authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014. Article 17 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 11(1) shall apply from the date of entry into force of the delegated acts adopted by the Commission pursuant to Articles 6(5) and 7(15) of Regulation (EU) No 909/2014, whichever is the latter. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 257, 28.8.2014, p. 1. (2) Commission Implementing Regulation (EU) No 1247/2012 of 19 December 2012 laying down implementing technical standards with regard to the format and frequency of trade reports to trade repositories according to Regulation (EU) No 648/2012 of the European Parliament and of the Council on OTC derivatives, central counterparties and trade repositories (OJ L 352, 21.12.2012, p. 20). (3) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). (4) Commission Delegated Regulation (EU) 2017/392 of 11 November 2016 supplementing Regulation (EU) No 909/2014 of the European Parliament and of the Council with regard to regulatory technical standards on authorisation, supervisory and operational requirements for central securities depositories (see page 48 of this Official Journal). ANNEX I Forms and templates for the CSD application for authorisation (Article 17(10) of Regulation (EU) No 909/2014) Table 1 General information Type of information Format Date of application ISO 8601 date in the format YYYY-MM-DD Corporate name of the applicant CSD Free text Identification of the applicant CSD ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code Registered address of the applicant CSD Free text Securities settlement system(s) the applicant CSD operates or intends to operate Free text Contact details of the person responsible for the application (name, function, phone number, email address) Free text Contact details of the person(s) in charge of the applicant CSD's internal control and compliance function (name, function, phone number, email address) Free text List of all documents provided by the applicant CSD with unique reference numbers Free text Table 2 Document References The scope of information to be submitted in accordance with the specific requirement of the delegated act with regard to regulatory technical standards specifying the details of the application for authorisation of CSDs adopted pursuant to Article 17(9) of Regulation (EU) No 909/2014 Unique reference number of the document Title of the document Chapter or section or page of the document where the information is provided or reason why the information is not provided A. General information on the applicant CSD (Articles 4-7 of Delegated Regulation (EU) 2017/392) Identification and legal status of the CSD (Article 4 of Delegated Regulation (EU) 2017/392) An application for authorisation submitted according to Article 17 of Regulation (EU) No 909/2014 shall clearly identify the entity applying the activities and services that it intends to carry out The corporate name of the applicant CSD, its LEI and legal address in the Union The memorandum and articles of association and other constitutional and statutory documentation An excerpt from the relevant commercial or court register, or other forms of certified evidence of the legal address and business activity of the applicant CSD that shall be valid at the date of the application The identification of the securities settlement systems that the applicant CSD operates or intends to operate A copy of the decision of the management body regarding the application and the minutes of the meeting in which the management body approved the application file and its submission The contact details of the person responsible for the application A chart showing the ownership links between the parent undertaking, subsidiaries and any other associated entities or branches; the entities shown in the chart shall be identified by their full company name, legal status, legal address, and tax numbers or company registration numbers A description of business activities of the applicant CSD's subsidiaries and other legal persons in which the applicant CSD holds a participation, including information on the level of participation A list containing: (i) the name of each person or entity who, directly or indirectly, holds 5 % or more of the applicant CSD's capital or voting rights; (ii) the name of each person or entity that could exercise a significant influence over the applicant CSD's management due to its holding in the applicant CSD's capital A list containing: (i) the name of each entity in which the applicant CSD holds 5 % or more of the entity's capital and voting rights; (ii) the name of each entity over whose management the applicant CSD exercises a significant influence, given the applicant CSD's holding of the entity's capital A list of core services listed in Section A of the Annex to Regulation (EU) No 909/2014 that the applicant CSD is providing or intends to provide A list of ancillary services explicitly listed in Section B of the Annex to Regulation (EU) No 909/2014 that the applicant CSD is providing or intends to provide A list of any other ancillary services permitted under, but not explicitly listed in Section B of the Annex to Regulation (EU) No 909/2014, that the applicant CSD is providing or intends to provide A list of investment services and activities subject to Directive 2014/65/EU of the European Parliament and of the Council (1) which are not explicitly listed in Section B of the Annex to Regulation (EU) No 909/2014 that the applicant CSD is providing or intends to provide A list of services the applicant CSD outsources or intends to outsource to a third party in accordance with Article 30 of Regulation (EU) No 909/2014 The currency or currencies that the applicant CSD processes, or intends to process in connection with services the applicant CSD provides, irrespective of whether cash is settled on a central bank account, a CSD account, or an account at a designated credit institution; Information on any pending and final judicial or civil, administrative and arbitration or any other legal proceedings to which the applicant CSD is a party, and which may cause it financial or other costs. Where the applicant CSD intends to provide core services or to set up a branch in accordance with Article 23(2) of Regulation (EU) No 909/2014, information shall be provided as follows: The Member State(s) in which the applicant CSD intends to operate A programme of operations stating in particular the services which the applicant CSD provides or intends to provide in the host Member State The currency or currencies that the applicant CSD processes or intends to process in that host Member State(s) Where the services will be provided through a branch, the organisational structure of the branch and the names of the persons responsible for its management Where relevant, an assessment of the measures that the applicant CSD intends to take to allow its users to comply with the national laws referred to in Article 49(1) of Regulation (EU) No 909/2014 Where relevant, a description of the services or activities the applicant CSD outsources to a third party in accordance with Article 30 of Regulation (EU) No 909/2014 Policies and procedures for regulatory compliance (Article 5 of Delegated Regulation (EU) 2017/392) The job titles of the persons responsible for the approval and maintenance of the policies and procedures A description of the measures implementing and monitoring the compliance with, the policies and procedures A description of the procedures put in place by the applicant CSD in compliance with any mechanism established in accordance with Article 65 of Regulation (EU) No 909/2014 CSD Services and activities (Article 6 of Delegated Regulation (EU) 2017/392) Detailed descriptions of the services and activities, and of procedures to be applied in the provision of the services and activities by the applicant CSD: Core services specified under Section A of the Annex to Regulation (EU) No 909/2014 Ancillary services explicitly listed in section B of the Annex to Regulation (EU) No 909/2014 Any other ancillary services permitted under, but not explicitly listed in Section B of the Annex to Regulation (EU) No 909/2014 Investment services and activities subject to Directive 2014/65/EU referred to in the point above Information for groups (Article 7 of Delegated Regulation (EU) 2017/392) Policies and procedures referred to in Article 26(7) of Regulation (EU) No 909/2014 Information on the composition of the senior management, management body, and shareholders structure of the parent undertaking or other group undertakings Services, as well as key individuals other than senior management holding functions that the applicant CSD shares with other undertakings in by the group Where the CSD has a parent undertaking, information shall be provided as follows: Identification of the legal address of the parent undertaking An indication of whether the parent undertaking is an entity that is authorised or registered and subject to supervision under Union or third country laws Where relevant, any relevant registration number and the name of the authority or authorities competent for the supervision of the parent undertaking Where the applicant CSD has an agreement with an undertaking within the group, which provides services related to services provided by a CSD, a description and a copy of such agreement B. Financial resources for the provision of services by the applicant CSD (Article 8 of Delegated Regulation (EU) 2017/392) Financial reports, business plan and recovery plan (Article 8 of Delegated Regulation (EU) 2017/392) Financial reports including a complete set of financial statements for the preceding three years, and the statutory audit report on the annual and consolidated financial statements within the meaning of Directive 2006/43/EC of the European Parliament and of the Council (2), for the preceding three years The name and the national registration number of the external auditor A business plan, including a financial plan and an estimated budget, that foresees various business scenarios for the CSD services, over a reference period of at least three years Any plan for the establishment of subsidiaries and branches and their location A description of the business activities that the applicant CSD plans to carry out, including the activities of any subsidiaries or branches of the applicant CSD Where historical financial information referred to above is not available an application for authorisation shall contain the following information about the applicant CSD: Evidence that demonstrates sufficient financial resources during six months after the granting of an authorisation An interim financial report where the financial statements are not yet available for the requested period of time A statement concerning the financial situation of the applicant CSD, such as a balance sheet, income statement, changes in equity and of cash flows and a summary of accounting policies and other relevant explanatory notes Where applicable, audited annual financial statements of any parent undertaking for the three financial years preceding the date of the application A description of an adequate recovery plan including: A summary that provides an overview of the plan and its implementation An identification of the critical operations of the applicant CSD, stress scenarios and events triggering recovery, and a substantive description of recovery tools to be used by the applicant CSD Information about the assessment of any impacts of the recovery plan on various stakeholders that are likely to be affected by its implementation An assessment by the applicant CSD of the legal enforceability of the recovery plan that takes account of any legal constraints imposed by the Union, national or third country legislation C. Organisational requirements (Articles 9-17 of Delegated Regulation (EU) 2017/392) Organisational chart (Article 9 of Delegated Regulation (EU) 2017/392) Identity and tasks of the persons responsible for the following positions: (i) senior management; (ii) managers in charge of the operational roles; (iii) managers in charge of the activities of any branches of the applicant CSD; (iv) other significant roles in the operations of the applicant CSD. The number of staff members in each division and operational unit Staffing policies and procedures (Article 10 of Delegated Regulation (EU) 2017/392) A description of the remuneration policy, which includes information about the fixed and variable elements of the remuneration of the senior management, the members of the management body and the staff employed in the risk management and compliance and internal control, technology and internal audit functions of the applicant CSD The measures put in place by the applicant CSD to mitigate the risk of over-reliance on the responsibilities entrusted to any individual person Risk monitoring tools and governance arrangements (Article 11 of Delegated Regulation (EU) 2017/392) A description of the components of the governance arrangements of the applicant CSD The policies, procedures and systems that identify, measure, monitor, manage and report the risks that the applicant CSD may be exposed to and the risks that the applicant CSD poses to any other entities; A description of the composition, role and responsibilities of the members of the management body and senior management and any committees established in accordance with Delegated Regulation (EU) 2017/392 A description of the processes concerning the selection, appointment, performance evaluation and removal of senior management and members of the management body A description of the procedure used by the applicant CSD to make its governance arrangements and the rules governing its activity available to the public Where the applicant CSD adheres to a recognised corporate governance code of conduct: The identification of the code of conduct (a copy of the code) An explanation for any situations where the applicant CSD deviates from the code Compliance, internal control and internal audit functions (Article 12 of Delegated Regulation (EU) 2017/392) A description of the procedures for the internal reporting of infringements referred to in Article 26(5) of Regulation (EU) No 909/2014 Information regarding its internal audit policies and procedures including the following: A description of the monitoring and evaluation tools for the adequacy and effectiveness of the applicant CSD's internal control systems A description of the control and safeguard tools for the applicant CSD's information processing systems An explanation concerning the development and application of its internal audit methodology A work plan for three years following the date of application A description of the roles and qualifications of each individual who is responsible for internal audit An application for authorisation shall contain the following information concerning the compliance and internal control function of the applicant CSD: A description of the roles and qualifications of the individuals who are responsible for the compliance and internal control function and of any other staff involved in the assessments of compliance, including a description of the means to ensure the independence of the compliance and internal control function from the rest of the business units The policies and procedures of the compliance and internal control function including a description of the compliance role of the management body and senior management Where available, the most recent internal report prepared by the persons responsible for the compliance and internal control function or by any other staff involved in the assessments of compliance within the applicant CSD Senior management, management body and shareholders (Article 13 of Delegated Regulation (EU) 2017/392) For each member of the senior management and member of the management body, the following information: A copy of a curriculum vitae which sets out the experience and knowledge of each member Details regarding any criminal and administrative sanctions imposed on a member in connection with the provision of financial or data services or in relation to acts of fraud or misappropriation of funds in the form of an appropriate official certificate where available in the relevant Member State A self-declaration of good repute in relation to the provision of a financial or data service, including all the statements indicated in Article 13(1)(c) of Delegated Regulation (EU) 2017/392 Information regarding the management body of the applicant CSD An evidence of compliance with Article 27(2) of Regulation (EU) No 909/2014 A description of the roles and responsibilities of the management body Information regarding the ownership structure and shareholders of the applicant CSD A description of the ownership structure of the applicant CSD, including a description of the identity and size of interests of any entities in a position to exercise control over the operation of the applicant CSD A list of the shareholders and persons who are in a position to exercise, directly or indirectly, control over the management of the applicant CSD Management of conflicts of interest (Article 14 of Delegated Regulation (EU) 2017/392) Policies and procedures put in place to identify and manage potential conflicts of interest by the applicant CSD: A description of the policies and procedures concerning the identification, management and disclosure to the competent authority of potential conflicts of interest and of the process used to ensure that the staff of the applicant CSD is informed of such policies and procedures A description of the controls and any other measures put in place to ensure that the requirements referred to in point (a) of Article 14(1) of Delegated Regulation (EU) 2017/392 on the management of conflicts of interest are met A description of: (i) the roles and responsibilities of key personnel, especially where they also have responsibilities in other entities; (ii) arrangements ensuring that individuals who have a permanent conflict of interest are excluded from the decision making process and from the receipt of any relevant information concerning the matters affected by the permanent conflict of interest; (iii) an up-to-date register of existing conflicts of interest at the time of the application and a description of how such conflicts of interest are managed. Where the applicant CSD is part of a group, the register referred to in point (c) (iii) of Article 14(1) of Delegated Regulation (EU) 2017/392 shall include a description of: (a) the conflicts of interest arising from other undertakings within the group in relation to any service provided by the applicant CSD; and (b) the arrangements put in place to manage those conflicts of interest. Confidentiality (Article 15 of Delegated Regulation (EU) 2017/392) Policies and procedures preventing the unauthorised use or disclosure of confidential information as defined in Article 15 of Delegated Regulation (EU) 2017/392 Information concerning the access of staff to information held by the applicant CSD: The internal procedures concerning permissions of access of staff to information that ensure secured access to data A description of any restrictions on the use of data for reasons of confidentiality User committee (Article 16 of Delegated Regulation (EU) 2017/392) Documents or information on each user committee: The mandate of the user committee The governance arrangements of the user committee The operating procedures of the user committee The admission criteria and the election mechanism for the members of the user committee A list of the proposed members of the user committee and the indication of interests that they represent Record keeping (Article 17 of Delegated Regulation (EU) 2017/392) Description of record-keeping systems of the applicant CSD, policies and procedures Information referred to in Article 17(2) of Delegated Regulation (EU) 2017/392 before the date of application of Article 54 of Delegated Regulation (EU) 2017/392 An analysis of the extent to which the applicant CSD's existing record-keeping systems, policies and procedures are compliant with the requirements under Article 54 of Delegated Regulation (EU) 2017/392 An implementation plan detailing how the applicant CSD plans to be compliant with the requirements under Article 54 of Delegated Regulation (EU) 2017/392 by the required date D. Conduct of business rules (Articles 18-22 of Delegated Regulation (EU) 2017/392 Goals and objectives (Article 18 of Delegated Regulation (EU) 2017/392) A description of goals and objectives of the applicant CSD. Handling of complaints (Article 19 of Delegated Regulation (EU) 2017/392) The procedures established by the applicant CSD for the handling of complaints Requirements for participation (Article 20 of Delegated Regulation (EU) 2017/392) Information concerning the participation in the securities settlement system(s) operated by the applicant CSD: The criteria for participation that allow fair and open access for all legal persons that intend to become participants in the securities settlement system(s) operated by the applicant CSD The procedures for the application of disciplinary measures against the existing participants that do not comply with the criteria for participation Transparency (Article 21 of Delegated Regulation (EU) 2017/392) Information on the applicant CSD's pricing policy, including in particular the prices and fees for each core service provided by the applicant CSD and any existing discounts and rebates, as well as the conditions for such reductions A description of methods used to disclose the relevant information to clients and prospective clients in accordance with Article 34(1) to (5) of Regulation (EU) No 909/2014 Information allowing the competent authority to assess how the CSD intends to comply with the requirements to account separately for costs and revenues in accordance with Article 34(7) of Regulation (EU) No 909/2014 Communication procedures with participants and other market infrastructure (Article 22 of Delegated Regulation (EU) 2017/392) Relevant information concerning the use by the applicant CSD of international open communication procedures and standards for messaging and reference data in its communication procedures with participants and other market infrastructures E. Requirements for services provided by CSDs (Articles 23-30 of Delegated Regulation (EU) 2017/392) Book-entry form (Article 23 of Delegated Regulation (EU) 2017/392) Information concerning the processes that ensure the compliance of the applicant CSD with Article 3 of Regulation (EU) No 909/2014 Intended settlement dates and measures for preventing and addressing settlement fails (Article 24 of Delegated Regulation (EU) 2017/392) Rules and procedures concerning the measures to prevent settlement fails Details of the measures to address settlement fails If the application is made before the entry into force of the delegated acts adopted by the Commission on the basis of regulatory technical standards referred to in Articles 6(5) and 7(15) of Regulation (EU) No 909/2014 An analysis of the extent to which the applicant CSD's existing rules, procedures, mechanisms and measures comply with the requirements under the delegated acts adopted by the Commission on the basis of regulatory technical standards referred to in Articles 6(5) and 7(15) of Regulation (EU) No 909/2014. An implementation plan detailing how the CSD plans to be compliant with the requirements under the delegated acts adopted by the Commission on the basis of regulatory technical standards referred to in Articles 6(5) and 7(15) of Regulation (EU) No 909/2014 by the date of their entry into force Integrity of the issue (Article 25 of Delegated Regulation (EU) 2017/392) Information concerning the CSD's rules and procedures for ensuring the integrity of securities issues Protection of participants' and their clients' securities (Article 26 of Delegated Regulation (EU) 2017/392) Information concerning the measures put in place to ensure the protection of the applicant CSD's participants' and their clients' securities, including: The rules and procedures to reduce and manage the risks associated with the safekeeping of securities Detailed description of the different levels of segregation offered by the applicant CSD, including a description of the costs associated with each level, the commercial terms on which they are offered, their main legal implications and the applicable insolvency law Rules and procedures for obtaining the consents referred to Article 38(7) of Regulation (EU) No 909/2014 Settlement finality (Article 27 of Delegated Regulation (EU) 2017/392) Information concerning the rules on settlement finality Cash settlement (Article 28 of Delegated Regulation (EU) 2017/392) The procedures for the settlement of the cash payments for each securities settlement system that the applicant CSD operates Information on whether the settlement of the cash payments is provided in accordance with Article 40(1) of Regulation (EU) No 909/2014 Where applicable, explanation of why settlement in accordance with Article 40(1) of Regulation (EU) No 909/2014 is not practical and available Participant default rules and procedures (Article 29 of Delegated Regulation (EU) 2017/392) The rules and procedures put in place to manage the default of a participant Transfer of participants' and clients' assets in case of a withdrawal of authorisation (Article 30 of Delegated Regulation (EU) 2017/392) Information concerning the procedures put in place by the applicant CSD that shall ensure the timely and orderly settlement and transfer of the assets of clients and participants to another CSD in the event of a withdrawal of its authorisation F. Prudential requirements (Articles 31-35 of Delegated Regulation (EU) 2017/392) Legal risks (Article 31 of Delegated Regulation (EU) 2017/392) Information enabling the competent authority to assess that the rules, procedures, and contracts of the applicant CSD are clear, understandable and enforceable in all relevant jurisdictions in accordance with Article 43(1) and (2) of Regulation (EU) No 909/2014 Where the applicant CSD intends to conduct business in different jurisdictions, information concerning the measures put in place to identify and mitigate the risks arising from potential conflicts of laws across jurisdictions in accordance with Article 43(3) of Regulation (EU) No 909/2014, including any legal assessment on which those measures are based. General business risks (Article 32 of Delegated Regulation (EU) 2017/392) A description of the risk management and control systems as well as the IT tools put in place by the CSD to manage business risks Where applicable, the risk rating obtained from a third party, including any relevant information supporting that risk rating Operational risks (Article 33 of Delegated Regulation (EU) 2017/392) Evidence demonstrating that the applicant CSD complies with the requirement for the management of operational risks in accordance with Article 45 of Regulation (EU) No 909/2014 and Chapter X of Delegated Regulation (EU) 2017/392 Information concerning the outsourcing by the applicant CSD of services or activities to third parties in accordance with Article 30 of Regulation (EU) No 909/2014, including: (a) Copies of the contracts governing the outsourcing arrangements of the applicant CSD (b) The methods used to monitor the service level of the outsourced services and activities Investment policy (Article 34 of Delegated Regulation (EU) 2017/392) Evidence demonstrating that: (a) the applicant CSD holds its financial assets in accordance with Article 46(1), (2) and (5) of Regulation (EU) No 909/2014 and Chapter X of Delegated Regulation (EU) 2017/392, (b) the investments of the applicant CSD are compliant with Article 46(3) of Regulation (EU) No 909/2014 and in Chapter X of Delegated Regulation (EU) 2017/392 Capital requirements (Article 35 of Delegated Regulation (EU) 2017/392) Information demonstrating that the capital of the applicant CSD, including retained earnings and reserves of the applicant CSD, meets the requirements of Article 47 of Regulation (EU) No 909/2014 and of Delegated Regulation (EU) 2017/392 The plan referred to in Article 47(2) of Regulation (EU) No 909/2014 and any updates to that plan, and evidence of its approval by the management body or an appropriate committee of the management body of the applicant CSD CSD Links (Article 36 of Delegated Regulation (EU) 2017/392) A description of the CSD links accompanied by assessments of link arrangements by the applicant CSD The expected or actual settlement volumes and values of the settlement performed within the CSD links The procedures concerning the identification, assessment, monitoring and management of all potential sources of risk for the applicant CSD and for its participants arising from the link arrangement and the appropriate measures put in place to mitigate them An assessment of the applicability of insolvency laws applicable to the operation of a CSD link and their implications for the applicant CSD Other relevant information necessary for assessing the compliance of CSD links with the requirements provided in Article 48 of Regulation (EU) No 909/2014 and Chapter XII of Delegated Regulation (EU) 2017/392 G. Access to CSDs (Article 37 of Delegated Regulation (EU) 2017/392) Access rules (Article 37 of Delegated Regulation (EU) 2017/392) A description of procedures for dealing with requests for access from: Legal persons that wish to become participants in accordance with Article 33 of Regulation (EU) No 909/2014 and Chapter XIII of Delegated Regulation (EU) 2017/392 Issuers in accordance with Article 49 of Regulation (EU) No 909/2014 and Chapter XIII of Delegated Regulation (EU) 2017/392 Other CSDs in accordance with Article 52 of Regulation (EU) No 909/2014 and Chapter XIII of Delegated Regulation (EU) 2017/392 Other market infrastructures in accordance with Article 53 of Regulation (EU) No 909/2014 and Chapter XIII of Delegated Regulation (EU) 2017/392 H. Additional information (Article 38 of Delegated Regulation (EU) 2017/392) Additional information Article 38 of Delegated Regulation (EU) 2017/392) Any additional information necessary for assessing whether, at the time of the authorisation, the applicant CSD complies with the requirements of Regulation (EU) No 909/2014 and the relevant delegated and implementing acts adopted under Regulation (EU) No 909/2014 (1) Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU (OJ L 173, 12.6.2014, p. 349). (2) Directive 2006/43/EC of the European Parliament and of the Council of 17 may 2006 on statutory audits of annual accounts and consolidated accounts, amending Council Directives 78/660/EEC and 83/349/EEC and repealing Council Directive 84/253/EEC (OJ L 157, 9.6.2006, p. 87). ANNEX II Templates for submission of information for the review and evaluation (Article 22(11) of Regulation (EU) No 909/2014) Table 1 General information to be provided by a CSD Type of information Format Date of submission of information ISO 8601 date in the format YYYY-MM-DD Date of the last review and evaluation ISO 8601 date in the format YYYY-MM-DD Corporate name of the CSD Free text Identification of the CSD ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code Legal address of the CSD Free text Securities settlement system(s) operated by the CSD Free text Contact details of the person responsible of the review and evaluation process (name, function, phone number, email address) Free text Contact details of the person(s) responsible for the CSD's internal control and compliance function (name, function, phone number, email address) Free text List of all documents provided by the CSD with unique reference numbers Free text Report on the CSD's activities and the substantive changes made during the review period, including a declaration of overall compliance with the provisions of Regulation (EU) No 909/2014 and the relevant regulatory technical standards under Regulation (EU) No 909/2014, including with respect to each substantive change Separate document Table 2 Information related to periodic events No Type of information The unique reference number of the document in which the information is included 1 A complete set of the latest audited financial statements of the CSD, including those consolidated at group level 2 A summarised version of the most recent interim financial statements of the CSD 3 Any decisions of the management body following the advice of the user committee, as well as any decisions where the management body has decided not to follow the advice of the user committee 4 Information on any pending civil, administrative or any other judicial or extrajudicial proceedings involving the CSD, in particular in relation to matters concerning tax and insolvency, or matters that may cause financial or reputational costs for the CSD, and any final decisions resulting from these proceedings 5 Information on any pending civil, administrative or any other judicial or extrajudicial, proceedings involving a member of the management body or a member of the senior management that may have an negative impact on the CSD, and any final decisions resulting from these proceedings 6 A copy of the results of business continuity stress tests or similar exercises performed during the review period 7 A report on the operational incidents that occurred during the review period and affected the smooth provision of any core services provided, the measures taken to address them and the results thereof 8 A report on the system's performance, including an assessment of the system's availability during the review period; the system's availability shall be measured on a daily basis as the percentage of time the system is available for settlement 9 A summary of the types of manual intervention performed by the CSD 10 Information concerning the identification of the CSD's critical operations, any substantive changes to its recovery plan, the results of stress scenarios, the recovery triggers and the recovery tools of the CSD 11 Information on any formal complaints received by the CSD during the review period including information on: (i) the nature of the complaint; (ii) how the complaint was handled, including the outcome of the complaint; and (iii) the date when the treatment of the complaint ended. 12 Information concerning the cases where the CSD denied access to its services to any existing or potential participant, any issuer, another CSD or another market infrastructure 13 A report on the changes affecting any links established by the CSD, including changes to the mechanisms and procedures used for settlement in such CSD links 14 Information concerning all cases of identified conflicts of interest that occurred during the review period, including the description of how they were managed 15 Information concerning internal controls and audits performed by the CSD during the review period 16 Information concerning any identified infringements of Regulation (EU) No 909/2014, including those identified through the reporting channel referred to in Article 26(5) of Regulation (EU) No 909/2014 17 Detailed information concerning any disciplinary actions taken by the CSD, including any cases of suspension of participants in accordance with Article 7(9) of Regulation (EU) No 909/2014 with a specification of the period of suspension and the reason for such suspension 18 The general business strategy of the CSD covering a period of at least three years after the last review and evaluation and a detailed business plan for the services provided by the CSD covering at least a period of one year after the last review and evaluation Table 3 Statistical data No Type of data Format 1 List of participants to each securities settlement system operated by the CSD, including information on their country of incorporation ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code (for each participant) + ISO 3166 2 character country code 2 List of issuers and a list of securities issues maintained by the CSD, including information on the country of incorporation of the issuers, and an identification of the issuers, highlighting to whom the CSD provides services referred to in point 1 or 2 of Section A of the Annex to Regulation (EU) No 909/2014 ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code (for each issuer) ISO 3166 2 character country code ISO 6166 ISIN 12 character alphanumerical code (for each security issue) + Notary: Y/N + Central Maintenance: Y/N 3 Total market value and nominal value of the securities recorded in securities accounts centrally and non-centrally maintained in each securities settlement system operated by the CSD Nominal value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Market value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 4 Nominal and market value of the securities referred to in point 3 divided as follows: (i) by type of financial instruments, as follows: (a) transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU; (b) sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU; (c) transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU, other than those mentioned under point (b); (d) transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU; (e) exchange-traded funds (ETFs) referred to in Article 4(1)(46) of Directive 2014/65/EU; (f) units in collective investment undertakings, other than ETFs; (g) money-market instruments, other than those mentioned under point (b); (h) emission allowances; (i) other financial instruments. (ii) by country of incorporation of the participant; and (iii) by country of incorporation of the issuer. For each type of financial instruments: a) SHRS (or more granular codes as provided by the CSD)  transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU b) SOVR (or more granular codes as provided by the CSD)  sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU; c) DEBT (or more granular codes as provided by the CSD)  transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU, other than those mentioned under point (b); d) SECU (or more granular codes as provided by the CSD)  transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU; e) ETFS (or more granular codes as provided by the CSD)  exchange-traded funds (ETFs); f) UCIT (or more granular codes as provided by the CSD)  units in collective investment undertakings, other than ETFs; g) MMKT (or more granular codes as provided by the CSD)  money-market instruments, other than those mentioned under point (b); h) EMAL (or more granular codes as provided by the CSD)  emission allowances; i) OTHR (or more granular codes as provided by the CSD)  others by country of incorporation of the participant (ISO 3166 2 character country code)/country of incorporation of the issuer (ISO 3166 2 character country code): Nominal value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Market value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 5 Nominal and market value of the securities initially recorded in each securities settlement system operated by the CSD Nominal value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Market value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 6 Nominal and market value of the securities referred to in point 5 above, divided as follows: (i) by types of financial instruments; (ii) by country of incorporation of the participant; (iii) by country of incorporation of the issuer. For each type of financial instruments (as referred to in point (4)/country of incorporation of the participant (ISO 3166 2 character country code)/country of incorporation of the issuer (ISO 3166 2 character country code): Nominal value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Market value of securities: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 7 Total number and value of the settlement instructions against payment plus the total number and market value of the FOP settlement instructions or, if not available, the nominal value of the FOP settlement instructions settled in each securities settlement system operated by the CSD Number of settlement instructions settled in each securities settlement system operated by the CSD: Up to 20 numerical characters reported as whole numbers without decimals. Value of settlement instructions settled in each securities settlement system operated by the CSD: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 8 Total number and value of the settlement instructions referred to in point 7 divided as follows: (i) by types of financial instruments referred to in point 4; (ii) by country of the incorporation of the participant; (iii) by country of incorporation of the issuer; (iv) by settlement currency; (v) by type of settlement instructions, as follows: (a) FOP settlement instructions that consist of deliver free of payment (DFP) and receive free of payment (RFP) settlement instructions; (b) delivery versus payment (DVP) and receive versus payment (RVP) settlement instructions; (c) delivery with payment (DWP) and receive with payment (RWP) settlement instructions; (d) payment free of delivery (PFOD) settlement instructions. (vi) for settlement instructions that have a cash leg, by whether cash settlement is performed in accordance with Article 40(1) of Regulation (EU) No 909/2014 in accordance with Article 40(2) of Regulation (EU) No 909/2014 For each type of financial instruments (as referred to in point (4)/country of incorporation of the participant (ISO 3166 2 character country code)/country of incorporation of the issuer (ISO 3166 2 character country code)/settlement currency (ISO 4217 Currency Code, 3 alphabetical digits)/type of settlement instruction (DVP/RVP/DFP/RFP/DWP/RWP/PFOD)/settlement in central bank money (CBM)/commercial bank money (COM): Number of settlement instructions settled in each securities settlement system operated by the CSD: Up to 20 numerical characters reported as whole numbers without decimals. Value of settlement instructions settled in each securities settlement system operated by the CSD: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 9 Number and value of buy-in transactions referred to in Article 7(3) and (4) of Regulation (EU) No 909/2014 Number of buy-in transactions: Up to 20 numerical characters reported as whole numbers without decimals. Value of buy-in transactions: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 10 Number and amount of penalties referred to in Article 7(2) of Regulation (EU) No 909/2014 per CSD participant For each CSD participant: Number of penalties: Up to 20 numerical characters reported as whole numbers without decimals. Amount of penalties: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 11 Total value of securities borrowing and lending operations processed by the CSD acting as an agent and as principal, as the case may be, divided per type of financial instruments referred to in point 4 For each type of financial instruments (as referred to in point (4), the value of securities borrowing and lending operations processed by: a) CSD acting as an agent: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. b) CSD acting as principal: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 12 Total value of settlement instructions settled via each CSD link from the perspective of the CSD as: (a) requesting CSD; (b) receiving CSD. For each identified link: a) Requesting CSD perspective: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. b) Receiving CSD perspective: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 13 Value of guaranties and commitments related to securities borrowing and lending operations Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 14 Value of treasury activities involving foreign exchange and transferable securities related to managing participants' long balances including categories of institutions whose long balances are managed by the CSD Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. 15 Number of reconciliation problems encountered according to undue creation or deletion of securities in the issue maintained by the CSD that met Article 65(2) of Delegated Regulation (EU) 2017/392 Up to 20 numerical characters reported as whole numbers without decimals. 16 Mean, median, and mode for the length of time taken to remedy the error identified according to Article 65(2) of Delegated Regulation (EU) 2017/392 Mean: Up to 20 numerical characters including decimals (specifying whether the time refers to minutes/hours/days). Median: Up to 20 numerical characters including decimals (specifying whether the time refers to minutes/hours/days). Mode: Up to 20 numerical characters including decimals (specifying whether the time refers to minutes/hours/days). ANNEX III Forms and templates for the cooperation between authorities of the home Member State and of the host Member State (Article 24(8) of Regulation (EU) No 909/2014) Table 1 Template for the exchange of information between the competent authority of the home Member State and the competent authority of the host Member State where a CSD has set up a branch Field Content Frequency Details concerning the review and evaluation of the CSD referred to in Article 22(1) of Regulation (EU) No 909/2014 Information to be provided by the competent authority of the home Member State Corporate name of the CSD name when changes occur Legal address of the CSD address when changes occur List of services that the CSD provides in accordance with the Annex of Regulation (EU) No 909/2014 list when changes occur Structure and ownership of the group to which the CSD belongs schema when significant changes occur Level of the capital of the CSD (where relevant, Tier 1 capital and total capital) table when significant changes occur Organisation, management body and senior management of the CSD (including CVs) description when changes occur Processes and arrangements for governance description when changes significantly impact the governance of the CSD Details of the authorities involved in the supervision/oversight of the CSD name/function advance notification, where practicable, or as soon as possible Information on any material threats to the CSD's ability to comply with Regulation (EU) No 909/2014 and relevant delegated and implementing regulations description advance notification, where practicable, or without undue delay Sanctions and exceptional supervisory measures which may impact the activities of the CSD's branch description advance notification, where practicable, or without undue delay Repo on major problems of performance or incidents and remedial actions taken which may impact the activities of the branch description when it occurs Difficulties in the CSD's operations that have potentially significant spill-over effects on the branch Description as soon as possible Factors which suggest a potentially high risk of contagion from the operations of the CSD to the branch description as soon as possible Extension of services or withdrawal of the authorisation description advance notification, where practicable, or as soon as possible Headcount statistics table yearly basis Financial data, such as balance sheet, profit and loss accounts table yearly basis Size of the operations (assets under custody, revenues) table yearly basis Risk Management Policy description when changes significantly impact the governance or risk management of the CSD Where relevant for the branch, outsourcing agreements concerning the services provided by the branch schema when changes significantly impact the governance or risk management of the CSD Other information for the purpose of fulfilling its mandate Upon the request of the competent authority of the host Member State Information to be provided by the competent authority of the host Member State Corporate name of the branch name when changes occur Legal address of the branch address when changes occur List of services provided through the branch in accordance with the Annex of Regulation (EU) No 909/2014 list when changes occur Organisation, senior management of the branch description when changes occur Processes and arrangements specific to the governance of the branch description when changes significantly impact the governance or risk management of the CSD Details of the authorities involved in the supervision/oversight of the branch name/function advance notification, where practicable, or as soon as possible Information on any material threats to the ability of the CSD's branch to comply with Regulation (EU) No 909/2014 and relevant delegated and implementing regulations description advance notification, where practicable, or as soon as possible Sanctions and exceptional supervisory measures applied to the branch description advance notification, where practicable, or as soon as possible Repo on major performance problems or incidents and remedial actions taken description when it occurs Difficulties in the branch's operations that have potentially significant spill-over effects on the CSD description as soon as possible Factors which suggest a potentially high risk of contagion from the operations of the branch to the operations of the CSD description as soon as possible Headcount statistics of the branch table yearly basis Financial data, such as balance sheet, profit and loss accounts concerning the branch table yearly basis Other information for the purpose of fulfilling its mandate Upon the request of the competent authority of the home Member State Table 2 Template to be filled in by the competent authority carrying out on-site inspections of a branch of the CSD Field Content Name of the competent authority requesting the on-site inspection Name Primary and secondary contact person of the competent authority requesting the on-site inspection name, telephone number, email address, role Name of the branch of the CSD where the on-site inspection will take place name and address Name of the CSD that has established the branch Name Where available, contact person of the CSD or the branch in charge of the on-site inspection name, telephone number, email address, role Name of the other competent authority name Primary and secondary contact person of the other competent authority name, telephone number, email address, role Scheduled date of the on-site inspection YYYY/MM/DD  YYYY/MM/DD Rationale for the on-site inspection text Underlying documents that are planned to be used in the context of the on-site inspection list of documents Table 3 Template to be filled in by the competent authority of the home Member State following the request FOR information by the competent authority of the host Member State Field Content Corporate name of the CSD name Legal address of the CSD address List of services the CSD provides in accordance with the Annex to Regulation (EU) No 909/2014 list Corporate name of the CSD participants as Legal Entities list Home country of the CSD participants (ISO 2-digit country code) list LEI of the issuers whose securities issues are recorded in securities accounts centrally or not centrally maintained by the CSD list Home country of issuers (ISO 2-digit country) list ISIN code of the issued securities constituted under the law of the host Member State initially recorded in the CSD of the home Member State list Market value or, if not available, nominal value of securities issued by issuers from the host Member State for which the CSD of the home Member State provides the core services referred to in point 1 or 2 of Section A of the Annex to of Regulation (EU) No 909/2014 figure Market value or, if not available, nominal value of securities recorded in securities accounts not centrally maintained by the CSD of the home Member State for participants and other holders of securities accounts of the host Member State figure Value of the settlement instructions against payment plus the market value of the FOP settlement instructions or, if not available, the nominal value of the FOP settlement instructions settled by the CSD of the home Member State in relation to transactions in securities issued by issuers from the host Member State figure Value of the settlement instructions against payment plus the market value of the FOP settlement instructions or, if not available, the nominal value of the FOP settlement instructions settled by the CSD of the home Member State from participants as well as for other holders of securities accounts of the host Member State figure Other information for the purpose of fulfilling its mandate Table 4 Template to be filled in by the competent authority of the host Member State having clear and demonstrable grounds for believing that a CSD providing services within its territory in accordance with Article 23 of Regulation (EU) No 909/2014 is in breach of the obligations arising from the provisions of Regulation (EU) No 909/2014 Field Content Name of the competent authority of the host Member State Name Primary and secondary contact person of the competent authority of the host Member State name, telephone number, email address, role Name of the CSD that provides services in the host Member State considered to be in breach of its obligations name and address Contact person of the CSD that provides services in the host Member State considered to be in breach of its obligations name, telephone number, email address, role Name of the competent authority of the home Member State name Primary and secondary contact person of the competent authority of the home Member State name, telephone number, email address, role Where relevant, primary and secondary contact person of ESMA name, telephone number, email address, role Description of the grounds for believing that the CSD established in the home Member State providing services in the territory of the host Member State according to Article 23 of Regulation (EU) No 909/2014 is in breach of the obligations arising from the provisions of Regulation (EU) No 909/2014 text ANNEX IV Format of CSD records (Article 29(4) of Regulation (EU) No 909/2014) Table 1 Transaction/Settlement instructions (flow) records No Field Format 1 Settlement instruction type (a) DFP  deliver free of payment settlement instructions; (b) RFP  receive free of payment settlement instructions; (c) DVP  delivery versus payment settlement instructions and (d) RVP  receive versus payment settlement instructions; (e) DWP  delivery with payment settlement instructions; (f) RWP  receive with payment settlement instructions; (g) PFOD  payment free of delivery settlement instructions. 2 Transaction type (a) TRAD  purchase or sale of securities; (b) COLI/COLO/CNCB  collateral management operations; (c) SECL/SECB  securities lending/borrowing operations; (d) REPU/RVPO/TRPO/TRVO/BSBK/SBBK  repurchase transactions; (e) OTHR (or more granular codes as provided by the CSD)  others. 3 Unique Instruction Reference of the participant Unique instruction reference of the participant according to the CSD's rules 4 Trade date ISO 8601 date in the format YYYY-MM-DD 5 Intended Settlement Date ISO 8601 date in the format YYYY-MM-DD 6 Settlement timestamp ISO 8601 date in the UTC time format YYYY-MM-DDThh:mm:ssZ 7 Timestamp of the moment of entry of the settlement instruction into the securities settlement system ISO 8601 date in the UTC time format YYYY-MM-DDThh:mm:ssZ 8 Timestamp of the moment of irrevocability of the settlement instruction ISO 8601 date in the UTC time format YYYY-MM-DDThh:mm:ssZ 9 Matching timestamp, where applicable ISO 8601 date in the UTC time format YYYY-MM-DDThh:mm:ssZ 10 Securities account identifier Unique securities account identifier provided by the CSD 11 Cash account identifier Unique cash account identifier provided by the central bank or the CSD authorised in accordance with point (a) of Article 54(2) of Regulation (EU) No 909/2014 or a designated credit institution referred to in point (b) of Article 54(2) of Regulation (EU) No 909/2014 12 Settlement bank identifier ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 13 Identifier of the instructing participant ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 14 Identifier of the instructing participant's counterparty ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) (with the obligation to convert to LEI for the purposes of reporting to authorities) 15 Identifier of the instructing participant's client, where known to the CSD ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) or other available form of identification for legal persons Where available national identifier for natural persons (50 alphanumerical digits) which allows the unique identification of the natural person at a national level 16 Identifier of the client of the instructing participant's counterparty, where known to the CSD ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) or other available form of identification for legal persons Where available, national identifier for natural persons (50 alphanumerical digits) which allows the unique identification of the natural person at a national level 17 Securities identifiers ISO 6166 ISIN 12 character alphanumerical code 18 Settlement currency ISO 4217 Currency Code, 3 alphabetical digits 19 Settlement cash amount Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character 20 Quantity or nominal amount of securities Up to 20 numerical characters reported as whole numbers without decimals 21 Status of settlement instructions PEND  Pending instruction (settlement at the ISD is still possible) PENF  Failing instruction (settlement at the ISD is no longer possible) SETT  Full settlement PAIN  Partially settled CANS  Instruction cancelled by the system CANI  Instruction cancelled by the participant Remaining part of securities to be settled (if Status of the instruction is PAIN) Information on the remaining XXX amount of securities against YYY cash to be delivered Matching status MACH if matched or NMAT if the instruction is not matched Hold status of the instruction Possible values: PREA [Your InstructionOnHold] CSDH [CSD Hold] CVAL [CSDValidation] CDLR [ConditionalDeliveryAwaitingRelease] BLANK if not on hold Opt-out of partial settlement Possible values: NPAR if opt-out of partial settlement is activated BLANK if partial settlement is allowed Reason codes for not settled instructions (if Status of the instruction is PEND or PENF) BLOC AccountBlocked CDLR ConditionalDeliveryAwaitingRelease CLAC CounterpartyInsufficientSecurities CMON CounterpartyInsufficientMoney CSDH CSDHold CVAL CSDValidation FUTU AwaitingSettlementDate INBC IncompleteNumberCount LACK LackOfSecurities LATE MarketDeadlineMissed LINK PendingLinkedInstruction MONY InsufficientMoney OTHR Other PART TradeSettlesInPartials PRCY CounterpartyInstructionOnHold PREA YourInstructionOnHold SBLO SecuritiesBlocked CONF AwaitingConfirmation CDAC ConditionalDeliveryAwaitingCancellation 22 Place of trading Populated by the MIC (ISO Market Identification Code) (ISO 10383) if the instruction is resulting from a trade concluded on a trading venue or blank for OTC transactions 23 If applicable, place of clearing ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code of the CCP clearing the transaction, or Bank Identifier Code (BIC) of the CCP with the obligation to convert to LEI for the purposes of reporting to authorities 24 Where a buy-in process is initiated for a transaction, the following details regarding: a) the final results of the buy-in process (including the number and value of the bought-in financial instruments if the buy-in is successful); b) if applicable, payment of cash compensation (including the amount of the cash compensation); c) if applicable, cancellation of the initial settlement instruction. Buy-in initiated: Y/N Buy-in successful: Y/N/P Number of bought-in financial instruments: Up to 20 numerical characters reported as whole numbers without decimals. Value of bought-in financial instruments: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character Payment of cash compensation: Y/N Amount of the cash compensation: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character Cancellation of the initial settlement instruction: Y/N 25 For each settlement instruction that fails to settle on ISD, the amount of the penalties referred to in Article 7(2) of Regulation (EU) No 909/2014 Amount of penalties: Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character Table 2 Position (stock) records No Field Format 1 Identifiers of issuers for which the CSD provides the core service referred to in point 1 or 2 of Section A of the Annex to Regulation (EU) No 909/2014 ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) for legal persons with the obligation to convert to LEI for the purposes of reporting to authorities 2 Identifier of each securities issue for which the CSD provides the core service referred to in point 1 or 2 of Section A of the Annex to Regulation (EU) No 909/2014 ISO 6166 ISIN 12 character alphanumerical code 3 Identifier of each securities issue recorded in securities accounts not centrally maintained by the CSD ISO 6166 ISIN 12 character alphanumerical code 4 Identifier of the issuer CSD or of the relevant third country entity performing similar functions to an issuer CSD for each securities issue referred to in point 3 ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 5 For each securities issue referred to in points 2 and 3, the law under which the securities recorded by the CSD are constituted ISO 3166 2 character country code 6 Country of incorporation of the issuers of each securities issue referred to in points 2 and 3 ISO 3166 2 character country code 7 Issuers' securities accounts identifiers, in the case of issuer CSDs Unique securities account identifier provided by the issuer CSD 8 Issuers' cash accounts identifiers, in the case of issuer CSDs International Bank Account Number (IBAN) 9 Identifiers of settlement banks used by each issuer, in the case of issuer CSDs ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 10 Participants' identifiers ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 11 Participants' country of incorporation ISO 3166 2 character country code 12 Participants' securities accounts identifiers Unique securities account identifier provided by the CSD 13 Participants' cash accounts identifiers Unique cash account identifier provided by the central bank 14 Identifiers of settlement banks used by the each participant ISO 17442 Legal Entity Identifier (LEI) 20 alphanumerical character code, or Bank Identifier Code (BIC) with the obligation to convert to LEI for the purposes of reporting to authorities 15 Country of incorporation of settlement banks used by each participant ISO 3166 2 character country code 16 Type of securities accounts: (i) CSD participant's own account; (ii) CSD participant's client individual account; (iii) CSD participant's clients omnibus account. OW = own account IS = individually segregated account OM = omnibus account 17 End of day balances of securities accounts for each ISIN Files, documents 18 For each securities account and ISIN, the number of securities subject to settlement restrictions, type of restriction and, where relevant, the identity of the beneficiary of the restriction at the end of day Files, documents 19 Records of settlement fails, as well as of the measures adopted by the CSD and its participants to improve settlement efficiency, in accordance with the delegated acts adopted by the Commission on the basis of regulatory technical standards referred to in Articles 6(5) and 7(15) of Regulation (EU) No 909/2014 Files, documents Table 3 Ancillary services records No. Ancillary Services under Regulation (EU) No 909/2014 Types of records Format 1 Organising a securities lending mechanism, as agent among participants of a securities settlement system a) Identification of delivering/receiving parties, b) Details regarding each securities lending/borrowing operation, including volume and value of securities lent or borrowed, ISIN, c) Purpose of each securities lending/borrowing operations, d) Types of collateral, e) Collateral valuation. Files, documents 2 Providing collateral management services, as agent for participants in a securities settlement system a) Identification of delivering/receiving parties, b) Details regarding each operation, including volume and value of securities, ISIN, c) Types of collateral used, d) Purpose of the use of collateral, e) Collateral valuation. Files, documents 3 Settlement matching, instruction routing, trade confirmation, trade verification a) Identification of the entities for which the CSD provides services, b) Types of operations, c) Details regarding each operation, including volume and value of securities serviced, ISIN. Files, documents 4 Services related to shareholders' registers a) Identification of the entities for which the CSD provides services, b) Types of services, c) Details regarding each operation, including volume and value of securities serviced, ISIN. Files, documents 5 Supporting the processing of corporate actions, including tax, general meetings and information services a) Identification of the entities for which the CSD provides services, b) Types of services, c) Details regarding each operation, including volume and value of securities/cash serviced, beneficiaries of the operation, ISIN. Files, documents 6 New issue services, including allocation and management of ISIN codes and similar codes a) Identification of the entities for which the CSD provides the services, b) Types of services, c) Details regarding each operation, including ISIN. Files, documents 7 Instruction routing and processing, fee collection and processing and related reporting a) Identification of the entities for which the CSD provides the services, b) Types of services, c) Details regarding each operation, including volume and value of securities/cash serviced, beneficiaries of the operation, ISIN, purpose of the operation. Files, documents 8 Establishing CSD links, providing, maintaining or operating securities accounts in relation to the settlement service, collateral management, other ancillary services a) Details regarding the CSD links, including identification of CSDs, b) Types of services. Files, documents 9 Providing general collateral management services as an agent a) Identification of delivering/receiving parties, b) Details regarding each operation, including volume and value of securities serviced, ISIN, c) Types of collateral, d) Purpose of collateral use, e) Collateral valuation. Files, documents 10 Providing regulatory reporting a) Identification of the entities for which the CSD provides reporting services, b) Types of services. c) Details regarding the data provided, including the legal basis and the purpose. Files, documents 11 Providing information, data and statistics to market/census bureaus or other governmental or inter-governmental entities a) Identification of the entities for which the CSD provides services, b) Types of services. c) Details regarding the data provided, including the legal basis and the purpose. Files, documents 12 Providing IT services a) Identification of the entities for which the CSD provides the services, b) Types of services. c) Details regarding the IT services. Files, documents 13 Providing cash accounts to, and accepting deposits from, participants in a securities settlement system and holders of securities accounts, within the meaning of point 1 of Annex I of Directive 2013/36/EU of the European Parliament and of the Council (1) a) Identification of the entities for which the CSD provides the services, b) Cash accounts details, c) Currency, d) Deposits amounts, e) End of day balances of the cash accounts provided by the CSD or the designated credit institution (for each currency) Files, documents 14 Providing cash credit for reimbursement no later than the following business day, cash lending to pre-finance corporate actions and lending securities to holders of securities accounts, within the meaning of point 2 of Annex I to Directive 2013/36/EU a) Identification of the entities for which the CSD provides services, b) Types of services c) Details regarding each operation, including volume and value of securities/cash serviced, ISIN, d) Types of collateral used, e) Collateral valuation, f) Purpose of operations, g) Information about any incidents in relation to such services and remedial actions, including follow-up. Files, documents 15 Payment services involving processing of cash and foreign exchange transactions, within the meaning of point 4 of Annex I to Directive 2013/36/EU a) Identification of the entities for which the CSD provides the services, b) Types of services, c) Details regarding each operation, including volume of cash, and purpose of operation. Files, documents 16 Guarantees and commitments related to securities lending and borrowing, within the meaning of point 6 of Annex I to Directive 2013/36/EU a) Identification of the entities for which the CSD provides the services, b) Types of services, c) Details regarding each operation, including volume and value of securities/cash, and purpose of operation. Files, documents 17 Treasury activities involving foreign exchange and transferable securities related to managing participants' long balances, within the meaning of points 7(b) and (e) of Annex I to Directive 2013/36/EU a) Identification of the entities for which the CSD provides the services, b) Types of services, c) Details regarding each operation, including volume and value of securities/cash, and purpose of operation. Files, documents Table 4 Business records No Item Format Description 1 Organisational charts Charts Management body, senior management, relevant committees, operational units and all other units or divisions of the CSD 2 Identities of the shareholders or persons (natural or legal persons), that exercise direct or indirect control over the management of the CSD or that hold participations in the capital of the CSD and the amounts of those holdings S = Shareholder/M = Member D = Direct/I = Indirect N = Natural person/L = Legal person Amount of the holding = Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Shareholders or persons that exercise direct or indirect control over the management of the CSD or hold participations in the capital of the CSD (fields to be added for each of the relevant shareholder/person) 3 CSD participations in the capital of other legal entities Free text Amount of the holding = Up to 20 numerical characters including decimals. At least one character before and one character after the decimal mark shall be populated. The decimal mark is not counted as a numerical character. The negative symbol, if populated, is not counted as a numerical character. Identification of each legal entity (fields to be added for each legal entity) 4 Documents attesting the policies, procedures and processes required under the CSD's organisational requirements and in relation to the services provided by the CSD Files, documents 5 Minutes of management body meetings and of meetings of senior management committees and other committees of the CSD Files, documents 6 Minutes of the meetings of user committee(s) Files, documents 7 Minutes of the meetings with consultation groups composed of participants and clients, if any Files, documents 8 Internal and external audit reports, risk management reports, compliance and internal control reports, including responses from senior management to such reports Files, documents 9 All outsourcing contracts Files, documents 10 Business continuity policy and disaster recovery plan Files, documents 11 Records reflecting all assets and liabilities and capital accounts of the CSD Files, documents 12 Records reflecting all costs and revenues, including costs and revenues which are accounted separately in accordance with Article 34(6) of Regulation (EU) No 909/2014 Files, documents 13 Formal complaints received Free text For each formal complaint: information on complainant's name and address; date of receiving the complaint; names of all persons identified in the complaint; description of the nature of the complaint; content and outcome of the complaint; date when the complaint was resolved. 14 Information on any interruption or dysfunction of services Free text Records of any interruption or dysfunction of services, including a detailed report on the timing, effects of such interruption or dysfunction and remedial actions taken 15 Records of the results of the back and stress tests performed for the CSDs providing banking-type ancillary services Files, documents 16 Written communications with the competent authority, ESMA and relevant authorities Files, documents 17 Legal opinions received in accordance with the relevant provisions on organisational requirements provided in Chapter VII of Delegated Regulation (EU) 2017/392 Files, documents 18 Legal documentation regarding CSD link arrangements in accordance with Chapter XII of Delegated Regulation (EU) 2017/392 Files, documents 19 Tariffs and fees applied to the different services, including any discount or rebate Free text (1) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). ANNEX V Forms and templates for access procedures (Articles 33(6), 49(6), 52(4) and 53(5) of Regulation (EU) No 909/2014) Table 1 Template for the request to establish a CSD link or for the request for access between a CSD and a CCP or a trading venue I. General information Sender: requesting party Addressee: receiving party Date of request for access Reference number given by the requesting party II. Identification of requesting party Corporate name of requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request (name, function, phone number, email address) Name Function Phone Email III. Services that form the object of the request Types of services Description of services IV. Identification of authorities Name and contact details of the competent authority of the requesting party Name Function Phone Email Name and contact details of the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Name Function Phone Email V. Any other relevant information and/or documents Table 2 Template for the response granting access following a request to establish a CSD link or a request for access between a CSD and a CCP or a trading venue I. General information Sender: receiving party Addressee: requesting party Date of request for access Reference number given by the requesting party Date of receipt of the request for access Reference number given by the receiving party II. Identification of the receiving CSD Corporate name of receiving party Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request (name, function, phone number, email address) Name Function Phone Email III. Identification of the requesting party Corporate name of the requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request (name, function, phone number, email address) Name Function Phone Email Access granted YES IV. Identification of authorities Name and contact details of the competent authority of the receiving party (main liaison, name, function, phone number, email address) Name Function Phone Email Name and contact details of the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 (main liaison, name, function, phone number, email address) Name Function Phone Email V. Any other relevant information and/or documents Table 3 Template for the refusal of access to a CSD I. General information Sender: receiving CSD Addressee: requesting party Date of request for access Reference number given by the requesting party Date of receipt of the request for access Reference number given by the receiving CSD II. Identification of the receiving CSD Corporate name of receiving CSD Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email III. Identification of the requesting party Corporate name of the requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request for access Name Function Phone Email IV. Risk analysis of the request for access Legal risks resulting from the provision of services Financial risks resulting from the provision of services Operational risks resulting from the provision of services V. Outcome of the risk analysis Access would affect the risk profile of the CSD YES NO Access would affect the smooth and orderly functioning of the financial markets YES NO Access would cause systemic risk YES NO In case of refusal of access, a summary of the reasons for such a refusal Deadline for complaint by the requesting party to the competent authority of the receiving CSD Access granted NO VI. Identification of authorities Name and contact details of the competent authority of the receiving CSD Name Function Phone Email Name and contact details of the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Name Function Phone Email VII. Any other relevant information and/or documents Table 4 Template for the refusal of access to the transaction feeds of a CCP or a trading venue I. General information Sender: receiving party Addressee: requesting CSD Date of request for access Reference number given by the requesting CSD Date of receipt of the request for access Reference number given by the receiving party II. Identification of the receiving party Corporate name of receiving party Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request for access (name, function, phone number, email address) III. Identification of the requesting CSD Corporate name of the requesting CSD Country of origin Legal address LEI Name and contact details of the person responsible for the request for access (name, function, phone number, email address) IV. Risk analysis of the request for access Risks resulting from the provision of services V. Outcome of the risk analysis Access would affect the smooth and orderly functioning of the financial markets YES NO Access would cause systemic risk YES NO A summary of the reasons for such a refusal Deadline for complaint by the requesting CSD to the competent authority of the receiving party Access granted NO VI. Identification of authorities Name and contact details of the competent authority of the receiving party (main liaison, name, function, phone number, email address) Name Function Phone Email Name and contact details of the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 (main liaison, name, function, phone number, email address) Name Function Phone Email VII. Any other relevant information and/or documents Table 5 Template for the complaint for refusal of access to a CSD I. General information Sender: requesting party Addressee: competent authority of receiving CSD Date of request for access Reference number given by the requesting party Date of receipt of request for access Reference number given by the receiving CSD II. Identification of the requesting party Corporate name of requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request for access (name, function, phone number, email address) III. Identification of the receiving CSD Corporate name of the receiving CSD Country of origin Legal address Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email IV. Comments of the requesting party in relation to the risk assessment of the request for access conducted by the receiving CSD and the reasons for refusal of access Comments of the requesting party on the legal risks resulting from the provision of services Comments of the requesting party on the financial risks resulting from the provision of services Comments of the requesting party on the operational risks resulting from the provision of services Comments of the requesting party concerning the refusal to provide the services referred to in point (1) of Section A of the Annex to Regulation (EU) No 909/2014 applicable to the specific issue of securities. Comments of the requesting party on the reasons of the receiving party for refusal of access Any relevant additional information V. Annexes Copy of the initial application for access submitted by the requesting party to the receiving CSD Copy of the response of the receiving CSD to the initial request for access VI. Any other relevant information and/or documents Table 6 Template for the complaint for refusal of access to the transaction feeds of a CCP or a trading venue I. General information Sender: requesting CSD Addressee: competent authority of receiving party Date of request for access Reference number given by the requesting CSD Date of receipt of request for access Reference number given by the receiving party II. Identification of the requesting CSD Corporate name of requesting CSD Country of origin Legal address LEI Name and contact details of the person responsible for the request for access (name, function, phone number, email address) III. Identification of the receiving party Corporate name of receiving party Country of origin Legal address Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email IV. Comments of the requesting CSD in relation to the risk assessment of the request for access conducted by the receiving party and the reasons for refusal of access Comments of the requesting CSD on the risks resulting from the provision of services Comments of the requesting CSD on the reasons of the receiving party for refusal of access Any relevant additional information V. Annexes Copy of the initial application for access submitted by the requesting CSD to the receiving party Copy of the response of the receiving party to the initial request for access VI. Any other relevant information and/or documents Table 7 Template for the consultation of other authorities on the assessment of refusal of access or for referral to ESMA I. General information Sender: competent authority of the receiving party Addressee: (a) the competent authority of the place of establishment of the requesting participant; or (b) the competent authority of the place of establishment of the requesting issuer; or (c) the competent authority of the requesting CSD and the relevant authority of the requesting CSD referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014; or (d) the competent authority of the requesting CCP or trading venue and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014; or (e) ESMA (in case of referral to ESMA) Date of the request for access Reference number given by the requesting party Date of receipt of the request for access Reference number given by the receiving party Date of receipt of refusal of access complaint Reference number given by the competent authority of the receiving party II. Identification of authorities Name and contact details of the competent authority of the receiving party Name Function Phone Email Where applicable, name and contact details of the relevant authority of the receiving party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Name Function Phone Email III. Identification of the requesting party Corporate name of requesting party Country of origin Legal address LEI Name and contact details of the person assuming the responsibility of the request for access (name, function, phone number, email address) IV. Identification of the receiving party Corporate name of receiving party Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email V. Assessment by the competent authority of the receiving party Comments of the competent authority concerning: (a) the reasons of the receiving party for refusal of access, and (b) the arguments of the requesting party Where applicable, comments of the relevant authority of the receiving party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Refusal to grant access is deemed unjustified YES NO Reasons provided by the competent authority of the receiving party in support of its assessment VI. Annexes Copy of the initial application for access submitted by the requesting party to the receiving party Copy of the response of the receiving party to the initial request for access Copy of the complaint from the requesting party regarding the refusal of access VII. Any other relevant information and/or documents Table 8 Template for the response to the consultation by the competent authority or other authorities on the assessment of refusal of access, and for referral to ESMA I. General information Sender: (a) the competent authority of the place of establishment of the requesting participant; or (b) the competent authority of the place of establishment of the requesting issuer; or (c) the competent authority of the requesting CSD and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014; or (d) the competent authority of the requesting CCP or trading venue and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014. Addressee: (a) competent authority of the receiving party; or (b) ESMA Date of the request for access Reference number given by the requesting party Date of receipt of the request for access Reference number given by the receiving party Date of receipt of the complaint for refusal of access Reference number given by the competent authority of the receiving party Date of receipt of the assessment provided by the competent authority to the receiving party Reference number given by the competent authority of the requesting party II. Identification of the authority that submits the response to the assessment by the competent authority of the receiving party Name and contact details of: (a) the competent authority of the place of establishment of the requesting participant; or (b) the competent authority of the place of establishment of the requesting issuer; or (c) the competent authority of the requesting CSD and the relevant authority of the requesting CSD referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014; or (d) the competent authority of the requesting CCP or trading venue and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014. Name Function Phone Email III. Identification of the requesting party Corporate name of requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request for access (name, function, phone number, email address) IV. Identification of the receiving party Corporate name of receiving party Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email V. Assessment by the competent authority of the receiving party Comments concerning: (a) the reasons of the receiving party for refusal of access; (b) the arguments provided by the requesting party; (c) the reasons provided by the competent authority of the receiving party in support of its assessment. Refusal to grant access is deemed unjustified YES NO Reasons provided by the authority in support of its assessment VI. Where relevant, assessment by the relevant authority of the requesting party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Comments concerning: (a) the reasons of the receiving party for refusal of access; (b) the arguments provided by the requesting party; (c) the reasons provided by the competent authority of the receiving party in support of its assessment. Refusal to grant access is deemed unjustified YES NO Reasons provided by the authority in support of its assessment VII. Annexes Copy of the complaint of the requesting party regarding the refusal of access, including a copy of the information provided under Annex I Copy of the assessment by the competent authority of the receiving party of the complaint launched by the requesting party concerning the refusal of access, including a copy of the information provided under Annex II VIII. Any other relevant information and/or documents Table 9 Template for the response to the complaint for refusal of access I. General information Sender: competent authority of the receiving party Addressees: (a) requesting party; (b) receiving party; (c) the competent authority of the place of establishment of the requesting participant; or (d) the competent authority of the place of establishment of the requesting issuer; or (e) in case of CSD links, the competent authority of the requesting CSD and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014; or (f) in case of access by a trading venue or a CCP, the competent authority of the requesting CCP or trading venue and the relevant authority referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014. Date of the request for access Reference number given by the requesting party Date of receipt of the request for access Reference number given by the receiving party Date of receipt of the complaint for refusal of access Reference number given by the competent authority of the receiving party Date of receipt of the assessment by the competent authority of the requesting party and, where applicable, of the relevant authority of the requesting party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 Reference number given by the competent authority of the requesting party or, where applicable, of the relevant authority of the requesting party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 II. Identification of the authority submitting the response to the complaint concerning a refusal of access Name and contact details of the competent authority of the receiving party Name Function Phone Email III. Identification of the requesting party Corporate name of requesting party Country of origin Legal address LEI Name and contact details of the person responsible for the request for access (name, function, phone number, email address) IV. Identification of receiving party Corporate name of receiving party Country of origin Legal address LEI Name and contact details of the person responsible for the assessment of the request for access Name Function Phone Email V. Assessment by the competent authority of the receiving party Comments concerning: (a) the reasons of the receiving party for refusal of access; (b) the arguments provided by the requesting party; (c) the reasons provided by the authority of the requesting party in support of its assessment. Where applicable, comments of the relevant authority of the receiving party referred to in point (a) of Article 12(1) of Regulation (EU) No 909/2014 concerning: (a) the reasons of the receiving party for refusal of access; (b) the arguments provided by the requesting party; (c) the reasons provided by the authority of the requesting party in support of its assessment. Refusal to grant access is deemed unjustified YES NO Reasons provided by the competent authority of the receiving party in support of its assessment VI. Order requiring the receiving party to grant access to the requesting party When the refusal to grant access is deemed unjustified, a copy of the order requiring the receiving party to grant access to the requesting party, including the applicable deadline for compliance. VII. Any other relevant information and/or documents ANNEX VI Forms and templates for the consultation of authorities prior to granting authorisation to provide banking-type ancillary services (Article 55(8) of Regulation (EU) No 909/2014) SECTION 1 Template for transmitting the relevant information and requesting of issuance of a reasoned opinion [Name of the competent authority responsible for assessing the application for authorisation] Contact details of the competent authority responsible for assessing the application for authorisation Name of person(s) responsible for further contacts: Function: Telephone number: Email address: (1) On [date of submission of the application for authorisation], [Name of the applicant CSD] submitted its application for authorisation to [designate a credit institution to provide/provide] (1) banking-type ancillary services to [Name of the competent authority responsible for assessing the application for authorisation] in accordance with Article 55(1) of Regulation (EU) No 909/2014. (2) [Name of the competent authority responsible for assessing the application for authorisation] has examined the completeness of the application and considers it to be complete. (3) [Name of the competent authority responsible for assessing the application for authorisation] hereby transmits all the information included in the application, attached as an Annex [Competent Authority should ensure this information is sent as an Annex to this letter], to all authorities referred to in Article 55(5) of Regulation (EU) No 909/2014, and requests a reasoned opinion from the authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014 within 30 days from the date of receipt of this letter. It is required from each authority to acknowledge receipt of this application and related information attached on the day of receipt. Where an authority does not provide an opinion within 30 days, it shall be deemed to have a positive opinion. Done at ¦on [insert date] ¦ On behalf of [Name of competent authority responsible for assessing the application for authorisation], [signature] The list of Addressees, including authorities entitled to issue a reasoned opinion: 1. [Competent Authority to list the Authorities referred to in Article 55(4) of Regulation (EU) No 909/2014] SECTION 2 Reasoned opinion template [Name of the authority issuing the reasoned opinion] Contact details of the authority issuing a reasoned opinion Name of person(s) responsible for further contacts: Function: Telephone number: Email address: (1) On [date of submission of the application for authorisation], [Name of the applicant CSD] submitted its application for authorisation to [designate a credit institution/provide] (2) banking-type ancillary services to [Name of the competent authority responsible for assessing the application for authorisation] in accordance with Article 55(1) of Regulation (EU) No 909/2014. (2) [Name of the Competent Authority] has examined the completeness of the application, transmitted the information included in the application to [provide list of authorities, including the EBA and ESMA, and required a reasoned opinion from [the authority concerned] in accordance with Article 55(5) of Regulation (EU) No 909/2014. The request was received on [date ¦]. (3) Having regard to Article 55(5) of Regulation (EU) No 909/2014, [Name of the authority concerned issuing the reasoned opinion] is hereby issuing this reasoned opinion on the application. Reasoned opinion: [choose one option: Positive or Negative] [Full and detailed justification in case of a negative reasoned opinion ¦] Done at ¦on [insert date] ¦ On behalf of [Name of the authority issuing the opinion], [signature] SECTION 3 Template for the reasoned decision addressing a negative reasoned opinion [Name of the home competent authority responsible for assessing the application for authorisation] Contact details of the competent authority responsible for assessing the application for authorisation Name of person(s) responsible for further contacts: Function: Telephone number: Email address: (1) On [date of submission of application for authorisation], [Name of the applicant CSD] submitted its application for authorisation to [designate a credit institution/provide] (2) banking-type ancillary services to [Name of the competent authority responsible for assessing the application for authorisation] in accordance with Article 55(1) of Regulation (EU) No 909/2014. (2) [Name of the competent authority responsible for assessing the application for authorisation] has examined the completeness of the application, transmitted the information included in the application to [all authorities mentioned in Article 55(4) of Regulation (EU) No 909/2014], and required a reasoned opinion from [all entitled authorities identified by the competent authority in accordance with points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014. (3) Having regard to the negative reasoned opinion(s) issued in accordance with Article 55(5) of Regulation (EU) No 909/2014 on the application by:  [Name of authority concerned having issued an opinion] on [date of the reasoned opinion];  [Name of authority concerned having issued an opinion] on [date of the reasoned opinion];  ¦ (4) [Name of the competent authority responsible for assessing the application for authorisation] has closely examined the reasoned opinion(s) and is hereby issuing this reasoned decision in accordance with Article 55(5) of Regulation (EU) No 909/2014. Reasoned decision addressing the negative opinion(s): [Choose one option] Proceed/Not Proceed to grant authorisation [Reasons and justification for determining the reasoned decision ¦] Done at ¦on [insert date] ¦ On behalf of [Name of the competent authority responsible for assessing the application for authorisation] [signature] [attachment: a copy of the decision] SECTION 4 Template for the request for ESMA assistance [Name of the authority referring the matter to ESMA] Contact details of the authority referring the matter to ESMA Name of person(s) responsible for further contacts: Function: Telephone number: Email address: (1) On [date of submission of the application for authorisation], [Name of the applicant CSD] submitted its application for authorisation to [designate a credit institution/provide] (3) banking-type ancillary services to [Name of the competent authority responsible for assessing the application for authorisation] in accordance with Article 55(1) of Regulation (EU) No 909/2014, (2) [Name of the competent authority responsible for assessing the application for authorisation] has examined the completeness of the application, transmitted the information included in the application [all authorities listed in Article 55(4) of Regulation (EU) No 909/2014], and required a reasoned opinion from [authorities listed in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014] in accordance with Article 55(4) of Regulation (EU) No 909/2014. (3) Having regard to the negative reasoned opinion(s) issued in accordance with Article 55(5) of Regulation (EU) No 909/2014 on the application by:  [Name of authority concerned that had issued a negative reasoned opinion] on [date of the reasoned opinion],  [Name of Authority concerned that had issued a negative reasoned opinion] on [date of the reasoned opinion],  ¦ (4) Having regard to the reasoned decision to proceed to grant authorisation by [Name of the competent authority responsible for assessing the application for authorisation] on [date of issuing a reasoned decision concerning the opinion] addressing the aforementioned negative reasoned opinion(s) in accordance with Article 55(5) of Regulation (EU) No 909/2014, (5) Having regard to the absence of agreement over the assessment of the application for authorisation by the competent authority and the authorities referred to in points (a) to (e) of Article 55(4) of Regulation (EU) No 909/2014, despite further attempts to reach such an agreement, (6) In accordance with Article 55(5) of Regulation (EU) No 909/2014, [name of the authority issuing the request for ESMA assistance] hereby refers the matter to ESMA for assistance, provides ESMA with a copy of the aforementioned application, reasoned opinion(s), and decision, and requests ESMA to proceed in accordance with Article 31 of Regulation (EU) No 1095/2010 within 30 days of receipt by ESMA of this referral. Reasons for request: [Reasons for the referral to ESMA] Done at ¦on [insert date] ¦ On behalf of [Name of authority referring the matter to ESMA] [signature] Done at ¦on [insert date] ¦ On behalf of [Name of authority referring the matter to ESMA] [signature] (1) The appropriate reference should be used, depending on the case and the specific entity should be identified. (2) See footnote 1. (3) See footnote 1.